PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/543,442
Filing Date: 17 Nov 2014
Appellant(s): Howe et al.



__________________
Stephan J, Filipek, RegNo 33,384
Buckley, Maschoff & Talwalkar, LLC
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 13, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 13, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejections of claim 23 are hereby withdrawn, in view of the cancelation, by Applicant, of claim 23, in R E M A R K S filed September 23, 2020.
(2) Response to Argument

First Issue
Appellant argues, regarding claim 1, that the claims are not abstract.  
Examiner respectfully disagrees.
The claims recite receiving consumer transaction data, anonymizing the consumer transaction data by grouping, quantifying and discarding data, and providing the said data to a third party.  This is directed to the abstract idea of organizing and filtering information in order to determine which subset of the information to further analyze, which is grouped within the “mental processes” grouping of abstract ideas.  
Appellant further argues that the due to the claimed process the anonymized provided to the third party (marketer) cannot be de-anonymized.  We note that this does not constitute a technological improvement but rather speaks to how the data is organized and/or grouped.


Second Issue
Appellant argues, regarding claim 1, that the claims are not directed to an abstract idea, but rather recite additional elements that integrate the exception into a practical application which, inter alia, cannot be performed mentally.
Examiner respectfully disagrees.  
The claims merely automate and thereby “scale up” operations which can be easily performed mentally, in this case, receiving transaction data, anonymizing the data, grouping the transaction based on certain criteria, quantifying similarities between groups, combining the groups, discarding the groups that do not meet threshold criteria, and sending the data to a third party.  In other words, the computer performs for the data of hundreds of consumers, what a person could easily do with the data of 2 or 5 consumers.

Third Issue
Appellant argues, regarding claim 1, that the claims are not directed to an abstract idea because particular limitations confine their scope and thus provide “significantly more”, reciting a specific method “wherein the anonymized consumer data cannot be de-anonymized”, thereby rendering the claims statutory.
Examiner respectfully disagrees.
We note that this does not constitute a technological improvement but rather speaks to how the data is organized and/or grouped.  The claims recite receiving consumer transaction data, anonymizing the consumer transaction data by grouping, quantifying and discarding data, and providing the said data to a third party.  This is directed to the abstract idea of organizing and filtering information in order to determine which subset of the information to further analyze, which is grouped within the “mental processes” grouping of abstract ideas.  
Fourth Issue
Appellant argues, regarding claim 1, that nothing in the cited references teaches, discloses, or suggests, a transaction data anonymization method which groups consumers associated with the consumer transaction data into a plurality of consumer groups based on item criteria, then quantifies a similarity between the plurality of consumer groups, before combining the plurality of consumer groups and then discarding all the consumer groups that contain less than a threshold number of consumers from the anonymized consumer transaction data, resulting in anonymized consumer transaction data, wherein the anonymized consumer transaction data cannot be de-anonymized, as claimed.
Examiner respectfully disagrees.
The process described by Oddo in view of Hays performs the steps of grouping, by the transaction data anonymization subsystem engine consumers associated with the consumer transaction data into a plurality of consumer groups based on item criteria; (Oddo, par 107-251, , 256) quantifying, by the transaction data anonymization subsystem, a similarity between the plurality of consumer groups (Oddo, par 26-27, 44-46, 110, 256) and combining, by the transaction data anonymization subsystem, the plurality of consumer groups (Oddo, par 107, 256, 258).
Hays teaches discarding, by the transaction data anonymization subsystem, all the consumer groups that contain less than a threshold number of consumers from the anonymized consumer transaction data. (par 30, 145, 146)
Because the limitation of “wherein the anonymized consumer transaction data cannot be de-anonymized” is only a result of performing the anonymizing by “grouping . . . quantifying . . . combining . . . and discarding . . . ”, and the combination of Oddo and Hays discloses these steps, then the combination of Oddo and Hays also discloses “wherein the anonymized consumer transaction data cannot be de-anonymized”
In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  Specifically, the said language merely describes the data and is not used to carry out functionality.  In other words the limitation describes characteristics of the data and how it can be used, however, the data is not actually used in this manner.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.O.S/Examiner, Art Unit 3685                                                                                                                                                                                   Conferees:

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                                /CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.